[Cite as State ex rel. Ross v. Crawford Cty. Bd. of Elections, 125 Ohio St.3d 438, 2010-Ohio-
2167.]




THE STATE EX REL. ROSS v. CRAWFORD COUNTY BOARD OF ELECTIONS ET AL.
           [Cite as State ex rel. Ross v. Crawford Cty. Bd. of Elections,
                        125 Ohio St.3d 438, 2010-Ohio-2167.]
Mandamus — Prohibition — Writs sought to compel board of elections to count
        provisional ballot and to prevent relator’s removal as eligible voter —
        Board’s hearing on challenges to voter eligibility was a quasi-judicial
        hearing not subject to Sunshine Law — Writs denied.
     (No. 2010-0765 — Submitted May 13, 2010 — Decided May 18, 2010.)
                           IN PROHIBITION AND MANDAMUS.
                                 __________________
        Per Curiam.
        {¶ 1} This is an expedited election action for a writ of prohibition to
prevent respondents, the Crawford County Board of Elections and its members,
from acting or relying on their decision to remove relator, Daniel Ross, as an
eligible voter at an address in the city of Bucyrus, Ohio, including failing to count
his vote cast by provisional ballot for the May 4, 2010 primary election, and for a
writ of mandamus to compel the board and its members to count his provisional
ballot and to place his name on the voter-registration roll for the Bucyrus address
as if it had never been removed. Because the board of elections and its members
neither abused their discretion nor clearly disregarded applicable law by removing
Ross as an eligible voter at an address in the city of Bucyrus, we deny the writs.
                                           Facts
        {¶ 2} Relator, Daniel Ross, is the mayor of the city of Bucyrus, Ohio.
Ross lived at 607 Rogers Street in Bucyrus until May 2008, when he separated
from his wife and left the marital domicile. At that time, Ross moved with his
                             SUPREME COURT OF OHIO




girlfriend, Joy Frost, and her children into her home at 844 Rogers Street in
Bucyrus.
       {¶ 3} In August 2009, Frost bought a house at 3029 Alan Road, which is
located outside the Bucyrus city limits. Frost planned on remodeling the Alan
Road house before she and her family moved in, and in the fall of 2009, Frost
listed her Rogers Street home for sale.
       {¶ 4} In November 2009, Frost and Ross moved to the Alan Road house,
and Frost rented her Rogers Street house to her niece, Ayndria Lacey. Lacey paid
Frost $400 a month in rent and lived in the house with her four-year-old daughter
until April 2010. Lacey had exclusive use of the Rogers Street house during her
tenancy. Neither Ross nor Frost kept any possessions in the house, but they did
keep some personal items in the garage. Although the utilities for the 844 Rogers
Street home were in Ross’s name, Lacey paid the utilities while she stayed there.
Ross’s mail was still sent to 844 Rogers Street, and he went there to pick it up and
to do repairs and other maintenance. In this same period, the Alan Road house
had a fire, which forced Frost, Ross, and the children to stay at a hotel for a night.
Ross is paying the mortgage on the 844 Rogers Street property.
       {¶ 5} Matthew Crall, the chairman of the Crawford County Republican
Party Executive Committee, received several complaints from persons affiliated
with both major political parties that Ross had moved out of Bucyrus, and the city
council asked Crall to investigate the matter. Crall discovered that the 844 Rogers
Street house had been listed for sale by its owner around November 1, 2009, and
that Lacey, Frost, and Ross were all registered to vote there.
       {¶ 6} In April 2010, nine different challenges were made to Ross’s voter
registration at 844 Rogers Street in Bucyrus. The Crawford County Board of
Elections could not determine whether Ross resided at the Rogers Street address
based on its records, so on April 14, the board of elections held a quasi-judicial
hearing pursuant to R.C. 3503.24(B) on the challenges to Ross’s right to vote at




                                          2
                               January Term, 2010




the Bucyrus address. The hearing was open to the public, and its stated purpose
was to determine whether Ross was properly registered at 844 Rogers Street or
whether he should be removed from the voter-registration roll.
       {¶ 7} At the time of the hearing, Ross lived with Frost at her Alan Road
home outside the city of Bucyrus, and Lacey lived at Frost’s 844 Rogers Street
home in Bucyrus. Ross and Frost testified that Ross’s stay at the Alan Road
house was temporary until Lacey either went back home to her husband or bought
a new home. According to Ross, when he moved to the Alan Road house in
November 2009, it was his intention to return to the Rogers Street property.
       {¶ 8} At the conclusion of the submission of testimonial and
documentary evidence and argument, the board’s counsel stated that the board
members would retire from the public hearing to deliberate in private in another
room. The board did not take a roll-call vote to move into executive session when
it retired to deliberate in private. When the board reconvened in public, its
attorney announced that the board had upheld the challenges by determining that
Ross was not a resident at 844 Rogers Street in Bucyrus for voting purposes and
that he was not a qualified elector at that residence. The attorney further stated
that the board would subsequently issue a final written decision on the matter.
The board did not vote on the matter during the public portion of the hearing.
       {¶ 9} On April 23, after Lacey moved from her aunt’s home, Ross
moved back into the home at 844 Rogers Street in Bucyrus.
       {¶ 10} Three days later, Ross was given a copy of the board’s written
decision on his voter-registration status. In the unanimous, written decision, the
board summarized the evidence adduced at the hearing and held that Ross did not
reside at the 844 Rogers Street address in Bucyrus:
       {¶ 11} “At the conclusion of the hearing, the Crawford County Board of
Elections retired into Executive Session for the purpose of deliberating on the
evidence presented at the hearing. Upon a review of all the evidence presented,



                                         3
                             SUPREME COURT OF OHIO




including without limitation the above evidence, the Board ruled that for voting
purposes, Dan Ross does not reside at 844 Rogers Street Bucyrus, Ohio 44850.
The Board therefore removes Dan Ross as an eligible voter for the purposes of
voting at 844 Rogers Street Bucyrus, Ohio 44820.”
          {¶ 12} On April 27, Ross submitted a letter to the board of elections
notifying it of his return to the Rogers Street property and his desire to confirm
that address for voter-registration purposes. Ross was informed that he had been
removed from the voter-registration roll and that he was ineligible to vote at the
May 4, 2010 election. Ross then requested and received a provisional ballot for
the May 4 election, which he cast. But it is his understanding that the board of
elections will not count his vote unless a court orders the board to do so. On that
same date, Ross received a copy of the transcript of the board’s April 14 hearing.
          {¶ 13} A few days later, Ross filed this expedited election action
challenging the board’s decision.      Ross requests (1) a writ of prohibition
preventing the board and its members from acting or relying in any way on their
decision to remove Ross as an eligible voter at the Rogers Street address,
including failing to count his provisional ballot for the May 4 primary election
and (2) a writ of mandamus to compel the board and its members to count Ross’s
vote cast on his provisional ballot and to place his name on the voter-registration
list for the Rogers Street address as if it had never been removed. The board and
its members submitted an answer, and the parties submitted briefs pursuant to
S.Ct.Prac.R. 10.9.
          {¶ 14} This cause is now before the court for our consideration of the
merits.
                                  Legal Analysis
                            Prohibition and Mandamus
          {¶ 15} Ross seeks extraordinary relief in prohibition and mandamus to
overturn the board’s decision determining that he is not a qualified elector at 844




                                         4
                                      January Term, 2010




Rogers Street in Bucyrus. Because of the limited time in which the board of
elections must complete the canvass of election returns from the May 4 election,
see R.C. 3505.32(A),1 Ross has established that he lacks an adequate remedy in
the ordinary course of the law. See State ex rel. Owens v. Brunner, 125 Ohio
St.3d 130, 2010-Ohio-1374, 926 N.E.2d 617, ¶ 25 (because of proximity of
election, relator established that he lacked an adequate remedy in the ordinary
course of law); Dzina v. Celebrezze, 108 Ohio St.3d 385, 2006-Ohio-1195, 843
N.E.2d 1202, ¶ 12 (“Neither mandamus nor prohibition will issue if the party
seeking extraordinary relief has an adequate remedy in the ordinary course of
law”).
         {¶ 16} Ross has also established that the board of elections exercised the
quasi-judicial authority necessary for the requested writ of prohibition, because
the board was required to hold a hearing resembling a judicial trial on the
challenges to Ross’s eligibility to vote pursuant to R.C. 3505.19 and 3503.24(B).
See State ex rel. Tremmel v. Erie Cty. Bd. of Elections, 123 Ohio St.3d 452, 2009-
Ohio-5773, 917 N.E.2d 792, ¶ 16 (hearing held on challenge to a registered
elector’s right to vote constitutes a quasi-judicial proceeding); State ex rel.
LetOhioVote.org v. Brunner, 125 Ohio St.3d 130, 2010-Ohio-1895, 926 N.E.2d
617, ¶ 12 (relators seeking writ of prohibition must establish that respondent
exercised judicial or quasi-judicial power).
         {¶ 17} For the remaining requirements for the requested writs of
prohibition and mandamus, “ ‘[i]n extraordinary actions challenging the decisions
of * * * boards of elections, the standard is whether they engaged in fraud,
corruption, or abuse of discretion, or acted in clear disregard of applicable legal
provisions.’ ” See State ex rel. Husted v. Brunner, 123 Ohio St.3d 288, 2009-


1. Under R.C. 3505.32(A), the board of elections generally must complete the canvass of election
returns not later than 21 days after the election, and 81 days after the election, the canvass will be
deemed final.




                                                  5
                             SUPREME COURT OF OHIO




Ohio-5327, 915 N.E.2d 1215, ¶ 9, quoting Whitman v. Hamilton Cty. Bd. of
Elections, 97 Ohio St.3d 216, 2002-Ohio-5923, 778 N.E.2d 32, ¶ 11.
       {¶ 18} Ross claims that the board of elections abused its discretion and
clearly disregarded applicable law by upholding the challenges to his voter
registration at 844 Rogers Street in Bucyrus.
                            R.C. 121.22 – Sunshine Law
       {¶ 19} Ross first asserts that the board of elections abused its discretion
and clearly disregarded R.C. 121.22 by failing to vote in public at the April 14
hearing to hold an executive session to deliberate on the matter and then failing to
publicly vote after the deliberations.
       {¶ 20} “Ohio’s ‘Sunshine Law,’ R.C. 121.22, requires that public
officials, when meeting to consider official business, conduct those meetings in
public.” State ex rel. Cincinnati Post v. Cincinnati (1996), 76 Ohio St.3d 540,
542, 668 N.E.2d 903. Under R.C. 121.22(C), “[a]ll meetings of any public body
are declared to be public meetings open to the public at all times,” while R.C.
121.22(B)(2) defines “meeting” as “any prearranged discussion of the public
business of the public body by a majority of its members.” R.C. 121.22(G)
provides that “the members of a public body may hold an executive session only
after a majority of a quorum of the public body determines, by roll call vote, to
hold an executive session and only at a regular or special meeting for the sole
purpose of the consideration of” certain specified matters, including
“[c]onferences with an attorney for the public body concerning disputes involving
the public body that are the subject of pending or imminent court action.” R.C.
121.22(G)(3). Finally, R.C. 121.22(H) provides that a “resolution, rule, or formal
action of any kind is invalid unless adopted in an open meeting of the public
body” and that a “resolution, rule, or formal action adopted in an open meeting
that results from deliberations in a meeting not open to the public is invalid unless
the deliberations were for the purpose specifically authorized in division (G) or (J)




                                         6
                                January Term, 2010




of this section and conducted at an executive session held in compliance with this
section.”
       {¶ 21} For the following reasons, the board of elections neither abused its
discretion nor clearly disregarded R.C. 121.22 by failing to vote in public at its
April 14 hearing to hold an executive session to deliberate on the challenges to
Ross’s right to vote at the 844 Rogers Street address and by failing to vote in
public to decide the challenges.
       {¶ 22} First, the Sunshine Law applies to meetings but not to certain
hearings. Matheny v. Frontier Local Bd. of Edn. (1980), 62 Ohio St.2d 362, 368,
16 O.O.3d 411, 405 N.E.2d 1041.          In Matheny, we held that R.C. 121.22
authorized a school board to conduct private deliberations upon the renewal of a
limited teaching contract because nothing in that section granted a nontenured
teacher the right to demand that those deliberations be made in public. In so
holding, we emphasized that the General Assembly intended that a “meeting” for
purposes of R.C. 121.22 had a different meaning from “hearing”:
       {¶ 23} “Throughout R.C. 121.22, the legislature employed the term
‘meeting’ to designate ‘any prearranged discussion of the public business of the
public body by a majority of its members.’ R.C. 121.22(B)(2). Since the General
Assembly specifically defined, and extensively employed, the term ‘meeting’ in
drafting this statute, and since the term ‘hearing’ appears only twice in the [former
version of the] statute, both times in reference to situations where a formal
hearing is statutorily mandated, we must assume that these terms were intended to
have altogether different meanings.” Matheny, 62 Ohio St.2d at 368, 16 O.O. 3d
411, 405 N.E.2d 1041.
       {¶ 24} Similarly, the current version of R.C. 121.22 requires that all
meetings of a public body be “public meetings open to the public at all times” and
refers to   “hearing” only sporadically, usually to those hearings statutorily
required. As an appellate court held in construing Matheny, “even though a



                                         7
                            SUPREME COURT OF OHIO




public body must open all its meetings to the public, there is a category of
gatherings, called ‘hearings,’ which do not have to be public.” In re Petition for
Annexation of 162.631 Acres (1988), 52 Ohio App.3d 8, 12, 556 N.E.2d 200.
“R.C. 121.22 is only applicable to public bodies performing public functions at
public meetings.”      Walker v. Muskingum Watershed Conservancy Dist.,
Tuscarawas App. No. 2007 AP 010005, 2008-Ohio-4060, 2008 WL 3307126, ¶
27.
       {¶ 25} Second, and more pertinent to this case, “a quasi-judicial hearing is
not a meeting for purposes of this [R.C. 121.22] definition, and hence is not
subject to the open meeting requirements.”           Fenton and McNeil, Ohio
Administrative Law Handbook and Agency Directory (2009-2010 Ed.), Section
8:18. That is, “the Sunshine Law does not apply to adjudications of disputes in
quasi-judicial proceedings.” TBC Westlake, Inc. v. Hamilton Cty. Bd. of Revision
(1998), 81 Ohio St.3d 58, 62, 689 N.E.2d 32. In TBC Westlake, we held that the
adjudication by the Board of Tax Appeals (“BTA”) of a valuation case was a
quasi-judicial proceeding rather than a meeting and that the BTA was therefore
not required under the Sunshine Law to furnish parties with copies of its attorney-
examiner’s report:
       {¶ 26} “The BTA’s adjudication is a quasi-judicial proceeding that settles
a ‘justiciable dispute requiring evaluation and resolution.’ Although the BTA
opens its hearings to the public under Ohio Adm.Code 5717-1-15(D), it, like all
judicial bodies, requires privacy to deliberate, i.e., to evaluate and resolve, the
disputes. This privacy frees the BTA from the open pressure of the litigants as it
contemplates the case. Privacy provides an opportunity for candid discussion
between board members and staff on the legal issues and the facts so the BTA can
reach a sound decision. For these reasons, the Sunshine Law does not apply to
adjudications of disputes in quasi-judicial proceedings, such as at the BTA.”
(Citations omitted.) Id. at 62, 689 N.E.2d 32.




                                         8
                                January Term, 2010




       {¶ 27} As discussed previously, the board’s hearing on the challenges to
Ross’s eligibility to vote pursuant to R.C. 3505.19 and 3503.24(B) was a quasi-
judicial hearing rather than a meeting. Tremmel, 123 Ohio St.3d 452, 2009-Ohio-
5773, 917 N.E.2d 792, ¶ 16; see also Walker, 2008-Ohio-4060, 2008 WL
3307126, ¶ 27 (in general, “R.C. 121.22 is not applicable to judicial bodies, or
judicial or quasi-judicial functions”); see generally Gotherman, Babbit, and Lang,
1 Local Government Law – Municipal (1st Ed.2004) 163, Section 6.2.
       {¶ 28} Third, the cases relied on by Ross are distinguishable. Ross relies
primarily on Angerman v. State Med. Bd. of Ohio (1990), 70 Ohio App.3d 346,
352, 591 N.E.2d 3, in which the Tenth District Court of Appeals concluded that
“the deliberations of a quasi-judicial administrative tribunal as to the action to be
taken following a public hearing upon charges against a licensee need not be open
to either the licensee or the public, although the final action or vote of the quasi-
judicial tribunal must be conducted in an open meeting.” (Emphasis added.) In
that case, however, the only issue before the court of appeals was whether
deliberations of a quasi-judicial tribunal were subject to R.C. 121.22. As the
same appellate court recognized in a subsequent case, “any other statement by the
court [in Angerman] relating to orders and application of R.C. 121.22 thereto was
dicta.” Jones v. Liquor Control Comm. (Dec. 20, 2001), Franklin App. No.
01AP-344, 2001 WL 1631333, *6, fn. 3. Similarly, Ross’s reliance on Groff-
Knight v. Bd. of Zoning Appeals of Liberty Twp. (June 14, 2004), Delaware App.
No. 03CAH08042, 2004 WL 3465744, is misplaced because the sole issue before
the court of appeals in that case involved the applicability of R.C. 121.22 to
deliberations of a board of zoning appeals on an application for a conditional-use
permit, and any discussion concerning whether a motion and vote on the
application needed to be in public at an open meeting was dicta.
       {¶ 29} Fourth, it has been held that when the proceeding is quasi-judicial,
the final action resulting from the proceeding need not be adopted at an open



                                         9
                             SUPREME COURT OF OHIO




meeting.   Jones, 2001 WL 1631333, at *6 (“The order finding appellant in
violation of certain statutory and regulatory provisions and imposing the penalty
of revocation [of liquor permits] was pursuant to the commission’s quasi-judicial
functions * * *. * * * Because the commission was acting as a quasi-judicial
body in this matter, it was not subject to R.C. 121.22”). Similarly, in State ex rel.
Eaton v. Erie Cty. Bd. of Elections, Erie App. No. E-05-065, 2006-Ohio-966,
2006 WL 513910, the Sixth District Court of Appeals held that because the
challenge proceeding in R.C. 3505.19 and 3503.24 is quasi-judicial, the board of
elections is not required to comply with R.C. 121.22 even though the board
appeared to conform to the exception in R.C. 121.22(G)(3) for holding an
executive session. Id. at ¶ 66-67 and fn. 3.
       {¶ 30} The defect in Ross’s interpretation of R.C. 121.22 is that he treats a
quasi-judicial proceeding as an unspecified reason for a public body to hold an
executive session under R.C. 121.22(G). But because a quasi-judicial proceeding
like the one required for the challenges to Ross’s right to vote at the Rogers Street
address is not a meeting for purposes of R.C. 121.22, the Sunshine Law is
inapplicable from the outset. See R.C. 121.22(C) (“All meetings of any public
body are declared to be public meetings open to the public at all times” [emphasis
added]); see also Matheny, 62 Ohio St.2d at 368, 16 O.O.3d 411, 405 N.E.2d
1041, and TBC Westlake, 81 Ohio St.3d at 61-62, 689 N.E.2d 32.
       {¶ 31} Finally, although it may be preferable from a general policy
standpoint that boards of elections vote and decide challenges in public, at open
meetings, “[j]udicial policy preferences may not be used to override valid
legislative enactments, for the General Assembly should be the final arbiter of
public policy.” State v. Smorgala (1990), 50 Ohio St.3d 222, 223, 553 N.E.2d
672; Rankin v. Cuyahoga Cty. Dept. of Children & Family Servs., 118 Ohio St.3d
392, 2008-Ohio-2567, 889 N.E.2d 521, ¶ 34.




                                         10
                                January Term, 2010




       {¶ 32} Therefore, because R.C. 121.22 did not apply to the elections
board’s quasi-judicial challenge proceeding involving Ross, the board neither
abused its discretion nor clearly disregarded the Sunshine Law by failing to
publicly vote on whether to adjourn the public hearing to deliberate and by failing
to publicly vote on the challenges following deliberations.
                             Residency Determination
       {¶ 33} Ross next argues that the board of elections abused its discretion
and disregarded applicable law by determining that he was not a resident of 844
Rogers Street in Bucyrus based on the evidence introduced at the April 14
hearing.
       {¶ 34} R.C. 3503.02 specifies the rules for determining the residence of a
person who is registered to vote and provides:
       {¶ 35} “All registrars and judges of elections, in determining the residence
of a person offering to register or vote, shall be governed by the following rules:
       {¶ 36} “(A) That place shall be considered the residence of a person in
which the person’s habitation is fixed and to which, whenever the person is
absent, the person has the intention of returning.”
       {¶ 37} R.C. 3503.02 “provides that the person’s intent is of great import,”
State ex rel. Stine v. Brown Cty. Bd. of Elections, 101 Ohio St.3d 252, 2004-Ohio-
771, 804 N.E.2d 415, ¶ 15, and thus “emphasizes the person’s intent to make a
place a fixed or permanent place of abode.” State ex rel. Duncan v. Portage Cty.
Bd. of Elections, 115 Ohio St.3d 405, 2007-Ohio-5346, 875 N.E.2d 578, ¶ 11.
       {¶ 38} There was conflicting evidence before the board of elections
concerning Ross’s legal residence for purposes of voting. Although Ross claims
to have been a resident of 844 Rogers Street in the city of Bucyrus at the time of
the board’s April 14 hearing on the challenges to Ross’s right to vote at that
address, the evidence introduced at the hearing established that he is not the titled
owner of the Rogers Street property, that the property had been listed for sale by



                                         11
                            SUPREME COURT OF OHIO




the owner – Ross’s girlfriend – in the fall of 2009, that the property had been
rented for the exclusive use of the owner’s niece from November 2009 through
the date of the hearing, that Ross had moved out of the Rogers Street house and
lived with his girlfriend and her children at a house outside the city during the
rental period, that Ross did not keep day-to-day personal items in the habitable
portion of the Rogers Street house, and that Ross, his girlfriend, and her children
stayed at a hotel when the Alan Road home caught fire.
       {¶ 39} Notably, although Ross relies on evidence at the hearing that he
was paying the mortgage on the Rogers Street property and had performed repairs
and general maintenance on the property as evidence of his intent to return to the
property, these are acts that a landlord normally performs on rental property. And
although the utilities were in Ross’s name, his girlfriend’s niece paid them during
her tenancy.
       {¶ 40} Further, Ross’s reliance on his posthearing return to the Rogers
Street property as evidence of the board’s error is misplaced. “[A] claim that the
board of elections abused its discretion * * * [can]not be based on evidence that
was never presented to it.” State ex rel. Stoll v. Logan Cty. Bd. of Elections, 117
Ohio St.3d 76, 2008-Ohio-333, 881 N.E.2d 1214, ¶ 40.
       {¶ 41} “We will not substitute our judgment for that of a board of
elections if there is conflicting evidence on an issue.” State ex rel. Wolfe v.
Delaware Cty. Bd. of Elections (2000), 88 Ohio St.3d 182, 185, 724 N.E.2d 771.
We have applied this principle to deny writs challenging decisions of boards of
elections on residence issues. Stine, 101 Ohio St.3d 252, 2004-Ohio-771, 804
N.E.2d 415, ¶ 21; Duncan, 115 Ohio St.3d 405, 2007-Ohio-5346, 875 N.E.2d
578, ¶ 16.
       {¶ 42} Finally, our decision in Husted, 123 Ohio St.3d 288, 2009-Ohio-
5327, 915 N.E.2d 1215, does not require a different result. In that case, we
granted a writ of mandamus to compel a board of elections to find that the relator




                                        12
                                January Term, 2010




was a Montgomery County resident for election purposes despite his leaving for
Franklin County for the temporary purpose of serving as a state legislator. In
Husted, we emphasized that the secretary of state and the board of elections had
failed to comply with the statutory registration-cancellation provisions and that
Section 3, Article II of the Ohio Constitution supported the relator’s claimed
residency in Montgomery County because of the uncontroverted evidence that his
presence in Franklin County was primarily because of his employment as a state
legislator. Id. at ¶ 12-16, 29. This case involves no comparable facts. That is,
there is no evidence that the board of elections failed to follow the applicable
registration-cancellation procedures.    And Ross’s employment as mayor of
Bucyrus did not require him to move outside the city during his term of office. In
fact, his employment required him to remain a resident of the city at all times
during his term in office. See R.C. 3.15(A)(3).
         {¶ 43} Therefore, the board of elections neither abused its discretion nor
clearly disregarded applicable law by unanimously concluding that Ross is not a
resident of the 844 Rogers Street address in Bucyrus for purposes of voting. And
Ross would not have been entitled to vote as a resident at the Alan Road home
because he would not “have resided in the county and precinct where [he was]
registered for at least thirty days at the time of the [May 4] election.” (Emphasis
added.) R.C. 3503.06(A); see also State ex rel. Colvin v. Brunner, 120 Ohio St.3d
110, 2008-Ohio-5041, 896 N.E.2d 979, ¶ 47-50.
                                    Conclusion
         {¶ 44} Based on the foregoing, Ross has not established his entitlement to
the requested extraordinary relief in prohibition and mandamus. Therefore, any
discussion of other potential issues, like laches, is unnecessary. We deny the
writs.
                                                                     Writs denied.




                                         13
                            SUPREME COURT OF OHIO




       BROGAN, LUNDBERG STRATTON, O’CONNOR, O’DONNELL, LANZINGER,
and CUPP, JJ., concur.
       BROWN, C.J., concurs in judgment only.
       JAMES A. BROGAN, J., of the Second Appellate District, sitting for
PFEIFER, J.
                              __________________
       Chester, Willcox & Saxbe, L.L.P., Donald C. Brey, Elizabeth J. Watters,
and Deborah A. Scott, for relator.
       Stanley E. Flegm, Crawford County Prosecuting Attorney, and Clifford J.
Murphy, Assistant Prosecuting Attorney, for respondents.
                           ______________________




                                      14